Citation Nr: 0721754	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-29 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September  2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
awarded a 30 percent rating for post-traumatic stress 
disorder (PTSD), effective September 30, 2002.  In September 
2006, the veteran testified at a hearing before the Board.     


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, and chronic sleep impairment.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently in receipt of a 30 percent rating 
for his disability under DC 9411, which applies to PTSD.

Under Diagnostic Code 9411, a 30 percent rating is assigned 
for a mental disorder (including post-traumatic stress 
disorder) when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Private medical records dated from January 2001 to January 
2002 show that the veteran received treatment for PTSD.  The 
associated records show various symptoms related to PTSD, 
including nightmares, flashbacks, intrusive 
thoughts/recollections, feeling as if the event was 
reoccurring, hyperalertness/startle response, sleep 
disturbance, difficulty concentrating, and intense 
psychological distress at exposure to internal or external 
cues that symbolize or resemble an aspect of the traumatic 
event.  The veteran was cooperative, his affect was 
appropriate, and his mood was somber.  He had good insight 
and motivation.  The veteran was also found to have markedly 
diminished interest or participation in significant 
activities, feeling of detachment or estrangement from 
others, restricted range of affect, and a sense of 
foreshortened future.  He made efforts to avoid thoughts, 
feelings, or conversations associated with the trauma and 
avoided activities, places, or people that aroused 
recollections of the trauma.  The evidence of record does not 
show that the veteran has received any treatment relating to 
PTSD since January 2002.  

The veteran testified in September 2006 at a Travel Board 
hearing before the Board.  Testimony revealed that the 
veteran's duties as a medical specialist in a field hospital 
during service included taking patients' temperatures and 
administering shots and pain medication.  He stated that he 
had to watch many people suffer in pain and also watch many 
people die.  He reported that he was hospitalized for six 
months during service.  The veteran reported being forced out 
of jobs after service due to a lack of motivation.  He 
testified that he currently suffered from flashbacks, 
nightmares, depression, isolating himself from others, panic 
attacks, intrusive thoughts, verbally aggressive behavior, 
and occasional thoughts of suicide.  He reported that he 
avoided making friends with people because he felt that they 
were going to die anyway.  He also stated that it was 
difficult for him to get emotionally close to anybody and 
that he did not even cry at his wife's recent funeral.  The 
veteran reported currently feeling anxious and uncomfortable.     

The veteran underwent VA examination in August 2004.  At the 
time of the examination, the veteran was noted to be 
appropriately dressed and groomed and oriented to person, 
time, and place.  He stated that his mood was often angry.  
He presented in an anhedonic manner during the interview and 
lacked energy and animation.  Although he expressed himself 
in a logical manner, his speech was often halting, and he 
appeared to have some anxiety problems.  His memory, both 
recent and remote, was intact.  He had no thought disorders, 
delusions, or obsessions, and he had not had any flashbacks 
recently.  The veteran lacked some impulse control and yelled 
at his wife twice a week.  He felt depressed but denied 
suicidal and homicidal ideation, plan, or intent.  He 
reported insomnia but denied having nightmares.  The veteran 
had intrusive thoughts about his war experiences twice a week 
and made efforts to avoid thoughts and feelings as well as 
activities which may arouse such thoughts.  He had to avoid 
films about Vietnam or the Iraq War and would also be 
bothered by heat lightning and the sounds of distress in a 
hospital.  The veteran had diminished interest in many 
activities.  He was often irritable, hypervigilant, and had 
an exaggerated startle response.  The examiner diagnosed the 
veteran with moderate PTSD, exacerbation secondary to 9/11, 
the Iraq war, and his wife's cancer illness.  The veteran's 
overall GAF score was 53, indicative of moderate 
symptomatology.  

The August 2004 VA examination assigned a GAF score of 53.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).  

Under DSM-IV, a GAF score of 53 indicates moderate symptoms 
(flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or 
co-workers).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.).

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 30 percent 
disability rating than any higher rating.  The evidence tends 
to show that the veteran's PTSD symptoms have been moderate 
in nature.  His treating physicians and the VA examiner have 
reported that he does not have symptoms such as homicidal 
ideation or panic attacks.  At the most recent examination, 
he did not have suicidal ideation.  There is no evidence of 
speech that is intermittently illogical, obscure, or 
irrelevant.  Rather, the veteran's speech is noted to be 
logical.  Assessments of his condition show that he has some 
anxiety and depression, but do not demonstrate that he has 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
Likewise, the medical evidence generally shows fair judgment, 
fair insight, and a neat appearance.  Impairment of abstract 
thinking or short- or long-term memory is not shown.  Thus, 
the findings do not support the conclusion that the veteran 
has severely impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  While his symptoms have been noted to interfere in 
his ability to relate to others and with his occupational 
efficiency, this is shown to be mostly due to a motivation 
deficiency and anhedonic affect.  Those factors alone are not 
sufficient to warrant an increased rating of 50 percent for 
his PTSD where the overall symptomatology otherwise more 
nearly approximate the criteria for a 30 percent rating.  
Accordingly, the Board finds that an evaluation in excess of 
30 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's post-traumatic stress disorder does not warrant 
an increased rating under DC 9411 for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).  
 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 and July 
2004 and rating decisions in February 2003 and September 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

ORDER

An increased rating for post-traumatic stress disorder is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


